DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DANIEL HEMINGER,
                             Appellant,

                                    v.

                  BAYVIEW LOAN SERVICING, LLC,
                            Appellee.

                              No. 4D17-1964

                              [March 7, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE14019610.

  Jeffrey M. Liggio and Geoff S. Stahl of Liggio Law, West Palm Beach,
Robert C. Gindel, Jr. of Robert C. Gindel Jr., P.A., Boynton Beach, and
Adam Richardson of Burlington & Rockenbach, P.A., West Palm Beach, for
appellant.

   William S. Isenberg and Jonathan L. Blackmore of Phelan Hallinan
Diamond & Jones, PLLC, Ft. Lauderdale, for appellee.

PER CURIAM.

  Affirmed. See Davenport v. Dimitrijevic, 857 So. 2d 957, 963 (Fla. 4th
DCA 2003); Shienvold v. Habie, 627 So. 2d 1203, 1205 (Fla. 4th DCA
1993).

WARNER, MAY and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.